Title: To George Washington from Major General Horatio Gates, 4 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Danbury [Conn.] 4th Octbr 1778—4 0 Clock p.m.
          
          Since writing to Your Excellency This morning, Two Sailors belonging to Cape Cod, who made their Escape from the prison Ship last Monday night arrived here; They declare, That The British Fleet of Men of War, Saild Ten days ago in quest of The French Fleet; if this intelligence can be depended upon, may not a very large Body of Troops have gone in, and with The English Fleet; with intent to be landed, & co’operate with the Men of War; The Irruption into The Jerseys, may serve to Cover The next Design of The Enemy, as it has no apparent View further than a Forage.
          General Scot being at North Castle, can only know what passes in N. York Bay, & at the Narrows, from intelligence sent him; The partys on the Jersey side, and towards the Hook, must be able to give Your Excellency the best information of the Motions of The Enemys Shiping. I am Sir Your Excellencys most Obedient humble Servant
          
            Horatio Gates
          
        